Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00484-CR

                                    Arthur Lee PARSONS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 85th Judicial District Court, Brazos County, Texas
                              Trial Court No. 11-02236-CRF-85
                       Honorable Jimmy Don Langley, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED, and counsel’s motion to withdraw is GRANTED.

       SIGNED June 11, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice